Citation Nr: 0521743	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-34 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a "condition of 
the skeletal system".

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from January 1989 to April 
1992, to include service in Southwest Asia during the Persian 
Gulf War.

In a July 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for knee, ankle, 
and low back disabilities and PTSD.  He thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case (SOC), perfected his appeal of those 
claims by submitting a substantive appeal in December 2003.

In an August 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
migraine headaches, bronchitis, and a "condition of the 
skeletal system".  After indicating disagreement with that 
decision and being issued a SOC, the veteran perfected his 
appeal of those claims by submitting a substantive appeal in 
October 2004.

Representation

In May 2005, the attorney who had been representing the 
veteran advised VA that power of attorney on behalf of the 
veteran was being withdrawn.  By means of a letter dated June 
30, 2005 the Board advised the veteran that he could appoint 
another representative if he so desired.  He was given 30 
days from the date of the letter (that is, until July 30, 
1995) to notify VA of his intentions, after which date 
appellate review would resume without representation.  No 
response was thereafter forthcoming from the veteran, and the 
Board will accordingly proceed with its appellate review of 
this case.

FINDINGS OF FACT

1.  The current existence of chronic bronchitis is not shown 
by competent medical evidence.

2.  The current existence of a bilateral knee disability is 
not shown by competent medical evidence.

3.  The current existence of a bilateral ankle disability is 
not shown by competent medical evidence.

4.  The current existence of a low back disability is not 
shown by competent medical evidence.

5.  The current existence of a skeletal system disability is 
not shown by competent medical evidence.

6.  The current existence of PTSD is not shown by competent 
medical evidence.

7.  The current existence of migraine headaches is shown by 
competent medical evidence; however, such headaches began 
after a head injury in 1996, after service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  A skeletal system disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

7.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has various disabilities, 
including migraine headaches, chronic bronchitis, a bilateral 
knee disability, a bilateral ankle disability, a low back 
disability, a skeletal system disability, and PTSD, all of 
which are the result of his period of active service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The Board notes, as a preliminary matter, that the RO in 
August 2000 initially denied the veteran's claims of 
entitlement to service connection by finding that the claims 
were not well grounded.  As noted above, the VCAA, which was 
enacted in November 2000, eliminated the concept of a well-
grounded claim.  In a May 2001 rating decision, the RO 
revisited the claims and denied service connection for the 
disorders on appeal based on the substantive merits of the 
claims.  Thus, any deficiencies contained in the August 2000 
rating decision have thus been rectified.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 and August 2003 rating decisions, 
and by the statements of the case issued in November 2003 and 
October 2004, of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

Crucially, detailed VCAA letters were sent to the veteran in 
March 2003 (with regard to his claims for service 
connection), in August 2004 (specifically with regard to 
claims for service connection for knee, ankle, and back 
disabilities, and for PTSD) and November 2004 (specifically 
with regard to claims for service connection for migraine 
headaches, and back and skeletal system disabilities) that 
were specifically intended to address the requirements of the 
VCAA with reference to the veteran's claims.  The letters 
explained to the veteran that VA was processing his claims, 
and discussed the evidentiary requirements pertinent thereto, 
specifically setting forth the criteria by which service 
connection can be established.  These criteria were 
identified, in brief, as an in-service injury or disease, a 
current disability, and a relationship between the current 
disability and the in-service injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2004 and November 2004 VCAA letters, the veteran was informed 
that VA was responsible for getting relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  He was also informed that, on his behalf, VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2004 and November 2004 letters informed the 
veteran that he was to give VA enough information about his 
records so that VA could request them from the person or 
agency that has them.  He was furnished with VA Form 21-4142, 
Authorization to Release Information to the Department of 
Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the May 2004 letter, he was advised 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
August 2004 and November 2004 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

In this case, the veteran's service connection claims were 
initially adjudicated by the RO in July 2002, prior to any 
VCAA notice by VA, and in August 2003, subsequent to the 
notice furnished in March 2003 but prior to the letters 
issued in August 2004 and November 2004.  However, the March 
2003 letter provided the veteran with sufficient notice of 
VCAA requirements, with subsequent adjudication of his claims 
by means of the rating action issued in August 2003 and the 
SOC promulgated in November 2003.  The veteran was accorded 
ample opportunity to present evidence and argument after the 
VCAA notice.  The Board finds that there is no prejudice to 
the veteran stemming from any mis-timing as may have occurred 
with regard to VCAA notification.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran has pointed to no prejudice resulting from the timing 
of the initial notice.

The record demonstrates that the veteran in this case was 
apprised, with regard to his claims, of the evidence that was 
necessary to substantiate those claims, of the evidence that 
VA would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claims.  The 
Board finds that the RO's action in issuing the VCAA letters 
of August 2004 and November 2004 and the SOCs in November 
2003 and October 2004 cured any defects resulting from the 
RO's July 2002 and August 2003 rating decisions.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that these records 
have been lost, and are no longer available for reasons not 
apparent.  Review of the veteran's claims file reveals 
several unsuccessful attempts by VA to locate those records; 
the most recent such attempt was made immediately prior to 
the certification of this case for appeal.  None of these 
attempts indicated that the whereabouts of the missing 
records can reasonably be ascertained.  The veteran himself 
is not in possession of the records, nor does he know where 
they may be located.  It is clear that any additional efforts 
to obtain the veteran's service medical records would be 
fruitless.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In any event, as explained below, the outcome of this appeal, 
as to six of the issues, rests not on what occurred in 
service but rather the current existence, or more correctly 
lack thereof, of the claimed disabilities.  As to the seventh 
issues, migraine headaches, the evidence indicates that such 
began a number of years after service.  Thus, the contents of 
the service medical records, even if present, would not be 
not outcome determinative.  

With regard to post-service medical records, records of VA 
treatment have been associated with his claims file; he has 
indicated that no other records are extant.  The veteran was 
accorded VA examinations in April 2003.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board has given thought to whether a medical nexus 
opinion is necessary.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  However, as explained below the outcome 
of this case as to most of the issues hinges on whether 
current disability exists.  In the absence of evidence of a 
current disability, referral of this case for a nexus opinion 
would be useless.    With respect to migraine headaches, 
although they currently exist the evidence clearly indicates 
that they began after service.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  As discussed 
below, one element is lacking as to each of the issues here 
under consideration.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
case has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

The Board additionally observes that the veteran has been 
accord ample opportunity to present evidence and argument in 
support of his claim.  He requested a hearing before a 
Veterans Law Judge, but failed to report for a 
videoconference hearing which was scheduled on June 17, 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).



Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b) (2004).




Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and appear 
to be unavailable.  The RO tried several times to locate the 
veteran's service records, but was not successful.  See 
Hayre, supra.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, U.S. Vet. App. No.03-0133 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

After a review of the medical evidence, the Board concludes 
that there is no competent medical evidence that the first 
six claimed disabilities for which the veteran is seeking 
service connection are, in fact, currently manifested.  In 
other words, Hickson element (1), medical evidence of a 
current disability, is not satisfied with regard to any of 
the issues on appeal, and the appeal fails as to those issues 
on that basis alone.  

Wit respect to bronchitis, the report of the VA April 2003 
general medical examination indicates the presence of 
decreased breath sounds, but an assessment of chronic 
bronchitis by history, without any conclusion that bronchitis 
was currently shown.  

With regard to the current manifestation of bilateral knee 
and ankle disabilities, VA medical records dated in March 
2000 note a diagnosis of knee pain, while an August 2001 VA 
record notes right ankle pain and swelling, with a history of 
injury.  The report of the April 2003 VA medical examination 
indicates a past surgical history of right knee surgery times 
two in 1978 and again in 1982 (prior to service); the 
examination report, however, does not indicate the presence 
of any lower extremity impairment on examination, and does 
not reflect an assessment of either knee or ankle disability.  

With regard to the current manifestation of a low back 
disorder, the report of the April 2003 notes complaints by 
the veteran of persistent back problems.  There are no 
clinical findings of low back impairment, however, and it was 
noted that lower back strength and reflexes were intact.  The 
report does not reflect that a low back disability was 
diagnosed, but only indicates an assessment of lower back 
pain.  

The medical evidence is also devoid of findings demonstrating 
the presence of a disability of the skeletal system.  An 
August 2000 VA medical record notes complaints by the veteran 
of joint pain; on April 2003 VA examination, there was no 
finding of any disability of the skeletal system.  

With regard to the veteran's claim of service connection for 
PTSD, there is no diagnosis of PTSD in the record.  A very 
thorough evaluation of the veteran by a psychologist in March 
2000 resulted in a diagnosis of alcohol dependence, with 
nicotine dependence also diagnosed.  The examiner stated 
"Some combat-related difficulties are present but not a 
major problem currently."  Subsequent medical records 
continue to document alcohol abuse, but no diagnosis of PTSD 
appears in the record. 

Records compiled pursuant to a VA hospitalization in January 
2003, which was primarily for the treatment of alcoholism and 
resulting pancreatitis, note complaints of PTSD symptoms, 
although one such record indicates that the veteran was 
"[r]ather vague" about his PTSD symptoms.  A March 2003 VA 
treatment record again noted that the veteran was vague 
regarding his claimed PTSD symptoms, with the veteran 
alleging that he had kept his PTSD under control by drinking 
heavily.  The report of the April 2003 VA general medical 
examination does not indicate that the veteran referred to 
PTSD symptoms, and no manifestation of PTSD was apparently 
discerned by the examiner.

In brief, the medical evidence does not demonstrate the 
current manifestation of any of the six disorders discussed 
above.  He has not provided competent medical evidence of any 
of these disabilities.  See 38 U.S.C.A. § 5107(a) [a claimant 
must support a claim for VA benefits]. 

 Merely claiming the existence of a current disability, 
without any documentation in support thereof, does not 
establish that such a disability exists.  The veteran is not 
competent, as a lay person without demonstrated medical 
training, to provide medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board adds that it does not necessarily disbelieve the 
veteran's statements that he has various aches and pains, as 
well as feelings of depression.  However, such symptoms do 
not amount to disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  While the medical evidence 
reflects various complaints, it remains uncontroverted that 
no migraine headaches, chronic bronchitis, knee disability, 
ankle disability, low back disability, disability of the 
skeletal system, or PTSD has been medically diagnosed. 

To the extent that the veteran himself is contending that the 
claimed disabilities exist, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Statements offered by 
the veteran in support of his claim do not constitute 
competent medical evidence and do not serve to establish the 
existence of any current disability.

In short, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists]; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
As discussed above, there is no competent medical evidence of 
the disorders on appeal.  Hickson element (1) has not been 
satisfied as to any of these disorders, and the veteran's 
claims of entitlement to service connection for these 
disabilities fails on this basis.  

With regard to the migraine headaches, the report of the 
April 2003 VA neurological examination indicates an 
impression of post-traumatic migraine headaches.  Hickson 
element (1) is therefore arguably satisfied.

With respect to Hickson element (2), notwithstanding the lack 
of service medical records, the evidence makes it clear that 
the veteran's headaches post-dated service by a number of 
years.  There is no objective indication that the headaches 
existed for a number of years after service.  There is strong 
evidence that the veteran sustained a head injury in 1996, 
with subsequent headaches.  A March 2000 VA medical record 
noted that the veteran required facial reconstruction after 
he sustained injuries "when hit with a pool table."  Even 
more significantly, the April 2003 VA neurological 
examination report indicated that the veteran's headaches 
began "in 1966 when he was hit in the head on the right side 
with a pool table and sustained loss of consciousness."  
Significantly, his military service was not mentioned.  

Thus, it is clear that the "post-traumatic migraine 
headaches" referred to in the April 2003 VA neurological 
examination report are not due to in-service trauma but 
rather to the 1996 incident, after service.  

To the extent that the veteran himself contends that his 
headaches are due to service, his contentions are entitled to 
little weight of probative value in light of the well-
documented history described above.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Elements (2) and (3) are therefore not met, and the veteran's 
claim fails on that basis.   

Additional comments

The Board is of course cognizant that the veteran served in 
Southwest Asia during the Persian Gulf War.  The Board is 
also aware of the law and regulations pertaining to 
undiagnosed illness resulting from such service, which it has 
set out above.  In this case, however, the veteran does not 
appear to be contending that he has any undiagnosed illness.  
Moreover, no claimed illness, undiagnosed or not, has been 
medically diagnosed.    

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, he should provide competent medical evidence of 
the claimed disabilities.  With respect to PTSD, he should 
provide a reasonable specific statement as to claimed 
stressors, which is capable of objective verification.  If he 
wishes to pursue a claim based on the existence of an 
undiagnosed illness, he should make that clear to VA. 


ORDER

Service connection for migraine headaches is denied.

Service connection for chronic bronchitis is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a low back disability is denied.

Service connection for a skeletal system disability is 
denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


